Citation Nr: 1102424	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.

2.	Entitlement to service connection for an acquired psychiatric 
disorder.

3.	Entitlement to service connection for bilateral hearing loss.

4.	Entitlement to service connection for recurrent tinnitus.

5.	Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to October 
1977, March 1978 to October 1983 and May 1986 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran was afforded a personal hearing before a Decision 
Review Officer in September 2009 and the undersigned Veterans Law 
Judge in November 2010, both hearings conducted at the RO.  
Transcripts of these hearings are of record.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, bilateral hearing loss, recurrent tinnitus 
and a left shoulder disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate the Veteran 
is currently diagnosed with a chronic disorder of either the left 
or right knee.



CONCLUSION OF LAW

A chronic disability of the bilateral knees was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in October 2004.  The 
RO's November 2003 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained.  The Veteran has not identified 
any additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded a VA examination for his claimed knee disorders in 
December 2003.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The December 2003 VA examination was adequate 
for the purposes of determining service connection, as it 
involved a review of the Veteran's pertinent medical history and, 
as will be discussed below, found the Veteran does not suffer a 
chronic disability of either the left or right knee.  As such, an 
etiological opinion is not required in the instant case.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains he suffers from a bilateral knee disorder 
as a direct result of his active service.  Specifically, he 
contends he suffers from a bilateral knee disorder due to the 
rigors of service, such as bending and running.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any chronic disability of 
either the left or right knee.  The Veteran has provided no 
competent medical evidence indicating he currently suffers from 
such disabilities.  Further, the Board observes a December 2003 
VA contract examination report states there is no pathology to 
render a diagnosis of a chronic knee disorder bilaterally.  
Furthermore, while the record indicates the Veteran has sought 
physical therapy for his right lower extremity, complaining of 
knee pain, radiological testing revealed effusion (swelling) of 
the right knee without bone tissue abnormality.  However, again, 
no diagnosis of a chronic disability resulting in such symptoms 
has been rendered.

Finally, the Board acknowledges the Veteran complains of pain of 
the knees bilaterally.  However, the Board notes that pain is 
not, in and of itself, a disability for the purposes of service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also acknowledges that the Veteran himself has claimed 
that he suffers from a bilateral knee disorder due to the 
circumstances of his active service.  However, as a layperson, 
the Veteran has no competence to give a medical opinion on the 
diagnosis a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report (1) 
symptoms observable to a layperson, e.g., pain; (2) a diagnosis 
that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic disorder of either the left or 
right knee.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim that he suffers from such 
disabilities, and all evidence included in the record weighs 
against granting the Veteran's claim of service connection for a 
bilateral knee disorder.


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran asserts service connection is warranted for bilateral 
hearing loss, recurrent tinnitus, an acquired psychiatric 
disorder and a left shoulder disorder as due to active service.  
For the reasons discussed immediately below, these issues must be 
remanded to the Agency of Original Jurisdiction (AOJ) for further 
development prior to a Board decision.

Initially, with respect to the Veteran's claims of an acquired 
psychiatric disorder, hearing loss and tinnitus, the Veteran was 
provided VA contract examinations for these conditions in 
December 2003.  The Veteran was diagnosed with bilateral hearing 
loss and recurrent tinnitus and, in the case of an acquired 
psychiatric disorder, dysthymic disorder.  However, even though 
current disabilities were diagnosed, no opinion was rendered as 
to whether such disabilities are etiologically related to the 
Veteran's active service.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided a 
new VA examination to determine the any currently diagnosed 
acquired psychiatric disorder, bilateral hearing loss and/or 
recurrent tinnitus are etiologically related to the Veteran's 
active service.

With respect to the Veteran's claim for a left shoulder disorder, 
the Board observes the Veteran asserts he fell and injured his 
shoulder during a period of active service, an injury which 
resulted in surgery.  See, e.g., November 2010 Board hearing 
transcript.  Upon review of the record, the Board observes the 
Veteran fell and injured his shoulder in January 1986, which was 
surgically repaired later the same month.  However, the Veteran's 
service record indicates the Veteran was serving with the Army 
National Guard of Massachusetts at the time of this injury and 
was not serving on active duty or a period of active duty for 
training or inactive duty for training.  

Furthermore, the Board observes the Veteran's shoulder injury and 
residuals of surgical repair were noted upon his entrance to 
active service in May 1986.  See April 1986 Report of Medical 
Examination.  However, this record also indicates the Veteran 
exhibited full range of motion of the left shoulder at the time.  
In addition, at service separation, the Veteran complained of 
residual intermittent discomfort of the left shoulder.  See July 
2001 Report of Medical Assessment.  

If a Veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  Should such increase be 
established, aggravation is presumed to be the result of service, 
unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; Wagner, supra; see also VAOPGCPREC 3-03 (July 16, 2003); 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the instant case, while the Veteran's left shoulder disability 
preexisted his period of active service beginning May 1986, given 
that he complained of intermittent discomfort upon service 
separation, it is unclear as to whether this disability underwent 
an increase in severity during the Veteran's period of active 
service beginning May 1986 and, if so, whether such increase is 
due to the natural progress of the condition.  As such, a VA 
examination is required to make such determinations prior to a 
Board decision in the instant case.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file all 
outstanding VA treatment records related 
to the Veteran's treatment for bilateral 
hearing loss, recurrent tinnitus, an 
acquired psychiatric disorder and a left 
shoulder disorder. 

2.	Schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the nature and etiology of 
any current bilateral hearing loss and 
recurrent tinnitus.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether any current 
bilateral hearing loss and/or recurrent 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service.  A detailed rationale 
should be provided for all opinions. 
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3.	Schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the nature and etiology of 
any current acquired psychiatric disorder.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should indicate whether the 
Veteran currently suffers an acquired 
psychiatric disorder and, if so, provide 
an appropriate diagnosis.  For each 
psychiatric disorder diagnosed, the 
examiner is requested to provide an 
opinion as to whether such disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
active service.  A detailed rationale 
should be provided for all opinions. 
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.	Schedule the Veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the nature and etiology of 
any current left shoulder disorder.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion 
regarding the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any preexisting left shoulder 
condition increased in severity 
during the Veteran's period of active 
service beginning May 1986 and ending 
September 2001.  

b.	if (a) is answered in the 
affirmative, whether it can be 
established by clear and unmistakable 
evidence that such increase in 
severity was due to the natural 
progress of the condition.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an opinion cannot 
be provided, he or she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


